          Case 2:18-cr-00004-CDJ Document 72 Filed 11/13/18 Page 5 of 6



                        IN TIIE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

              '"
   UNITED STATES OF AMERICA

                   v.                        .      CRIMINAL NO. 18-004-03

   JESSE BRINTLEY




consideration of the Defendant's Motion to Dism · s Count Two of the Indictment, and

the Government's response in opposition thereto, it is hereby

                                    ORDERED

that the Motion is DENIED.
